The Rhodes Ranch Egg Company brought an action to charge plaintiffs in error, who were officers and directors of the Vassar Hotel and Investment Company, a corporation, with certain corporate debts, in the sum of $174.80, on account of failure to file an annual report in conformity with section 2, chapter 102, Session Laws of 1911, page 254 et seq., which provides, among other things, that a failure to file an annual report, as thereby required, shall render the officers and directors of a corporation jointly and severally liable for all of its debts contracted during the year next preceding the time such report should have been made and filed, and until it is made and filed. One of the requirements of the section relating to the contents of the report is as follows:
“Eight. Such other information as will show with reasonable fulness and certainty the condition of its real and personal property, and the financial condition of such corporation, joint stock company or association at the date of filing such report.”
The annual report of the Vassar Hotel and Investment Company, filed in the office of the' Secretary of State on the *36927th of February, 1915, contained no answer to of statement whatsoever under this requirement.
It is stipulated that the sole question presented is whether this report is in substantial compliance with the provisions of the statute. The court below rendered judgment for defendant in error, plaintiff below. Plaintiffs in error, officers and directors of the corporation, bring the. judgment here on error for review, and the matter is now for consideration upon application for a supersedeas.

Per Curiam:

By its failure to contain material matter required by the plain provisions of the statute, the purported annual report was in law no report. The application for supersedeas is therefore denied, and the judgment affirmed.
Judgment affirmed,
Department 3.